EX-23 3 dex23.htm CONSENT OF ERNST & YOUNG LLP Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: • Registration Statement (Form S-3 No.33-2084) • Registration Statement (Form S-3 No.333-113637) • Registration Statement (Form S-3ASR. 333-132051) • Registration Statement (Form S-8 No.33-16230) • Registration Statement (Form S-8 No.33-25537) • Registration Statement (Form S-8 No.33-29136) • Registration Statement (Form S-8 No.33-33853) • Registration Statement (Form S-8 No.33-33854) • Registration Statement (Form S-8 No.33-37449) • Registration Statement (Form S-8 No.33-41498) • Registration Statement (Form S-8 No.33-41499) • Registration Statement (Form S-8 No.33-41735) • Registration Statement (Form S-8 No.33-47655) • Registration Statement (Form S-8 No.33-57029) • Registration Statement (Form S-8 No.333-09213) • Registration Statement (Form S-8 No.333-73429) • Registration Statement (Form S-8 No.333-32008) • Registration Statement (Form S-8 No.333-43382) • Registration Statement (Form S-8 No.333-48896) • Registration Statement (Form S-8 No.333-66604) • Registration Statement (Form S-8 No.333-110589) of our reports dated February15, 2008, with respect to the consolidated financial statements of CSX Corporation and the effectiveness of internal control over financial reporting of CSX Corporation included in this Annual Report (Form 10-K) for CSX Corporation. /s/ Ernst& Young LLP Jacksonville,
